       Case 5:15-cv-04933-BLF Document 98 Filed 12/31/18 Page 1 of 4



 1   WEISSBURG LAW FIRM
 2   DIANE B. WEISSBURG, Esq. (SBN 237136)
     JERRY A. WEISSBURG, Esq. (SBN 086729)
 3   12240 Venice Blvd., Suite 22
 4   Los Angeles, CA 90066
     Tel: 310/390-0807; Fax: 310/390-0560
 5
     E-mail: dbw_law@msn.com
 6
 7
     Attorney for Plaintiff, Abhijit Prasad

 8
                           UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11
     ABHIJIT PRASAD,                                      )   CASE NO.: 5:15-cv-04933-BLF
12
                                                          )   PLAINTIFF’S
                                Plaintiff,
13                                                        )   ADMINISTRATIVE MOTION
             v.                                           )
14                                                            TO FILE UNDER SEAL
     SANTA CLARA COUNTY                                   )
15                                                        )
     DEPARTMENT OF SOCIAL SERVICES,                           Honorable Beth Labson Freeman
16   GAIL SIMMONS, GUADALUPE                              )   COURTROOM: 3
     ACEZES, and DOES 1-20,                               )   Date: February 7, 2019
17
                          Defendants.                     )   Time: 9:00 AM
18                                                        )
19
20         Pursuant to Civil Local Rules 79-5 and 7-11 and the Amended Stipulated
21   Protective Order entered by the Court on November 29, 2016 (ECF 70), Plaintiff
22   Abhijit Prasad hereby moves for an order to file under seal confidential exhibits
23   received from Santa Clara County Department of Social Services to his Motion for
24   Summary Judgment.
25         Pursuant to Civil Local Rule 79-5(e), Plaintiff hereby notifies the Court that
26   he has conditionally filed under seal the below-named documents which have been
27   designated Confidential.
28


                                                   1
                             Motion to File Under Seal   5:15-cv-04933-BLF
       Case 5:15-cv-04933-BLF Document 98 Filed 12/31/18 Page 2 of 4



 1         The exhibits that Plaintiff is filing concurrently are under protective orders
 2   from the Dependency Court and this Court (see Exhibits 22 through 25 to
 3   Declaration of Diane B. Weissburg), and thus Plaintiff is requesting that an order
 4   be granted allowing the exhibits to be filed under seal.
 5         Specifically, Plaintiff will seek an order to seal the following exhibits:
 6                1)    Exhibit 4 (A-N) - CWS/CMS screenshots of Prasad from the
 7   Santa Clara County records;
 8         2)     Exhibit 5 - excerpts from the deposition transcript of Gale Simmons,
 9   with attachments A-G;
10         3)     Exhibit 7 - excerpts from the deposition transcript of Michelle
11   Williams, with attachment A;
12
           4)     Exhibit 10 - excerpts from the deposition transcript of Troy Meza,
13
     with attachments A-C.
14
           Generally, a party seeking to seal judicial records bears the burden to
15
     demonstrate "compelling reasons" to deny the public access to public records.
16
     Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
17
     “This standard derives from the common law right `to inspect and copy public
18
     records and documents, including judicial records and documents.'” Pintos v.
19
     Pacific Creditors Ass'n, 565 F.3d 1106, 1115 (9th Cir.2009) (“compelling reasons”
20
     standard applies to seal a credit report attached to a summary judgment motion).
21
     The “compelling reasons” must be “supported by specific factual findings ... [that]
22
     outweigh the general history of access and the public policies favoring disclosure.”
23
     Id.
24
           However, a party must only demonstrate "good cause" to seal documents
25
     where either: (1) the documents are "private materials unearthed during discovery;"
26
     or (2) the documents are previously sealed discovery documents that are attached
27
     to nondispositive motions. Id. In Phillips ex rel. Estates of Byrd v. Gen. Motors
28
     Corp., 307 F.3d 1206, 1213 (9th Cir.2002), the Court applied the lower, “good

                                                   2
                             Motion to File Under Seal   5:15-cv-04933-BLF
       Case 5:15-cv-04933-BLF Document 98 Filed 12/31/18 Page 3 of 4



 1   cause” standard to “materials filed with the court under seal pursuant to a valid
 2   protective order” because the court had already engaged in a “good cause” analysis
 3   to seal the documents and “much of the information that surfaces during pretrial
 4   discovery may be unrelated, or only tangentially related, to the underlying cause of
 5   action.”
 6         In this matter, the dependency court orders for release of and use of these
 7   records require that they be filed under seal in any civil proceeding; and almost
 8   every document has a minor or minors’ name and personally identifying
 9   information on such documents. Additionally, there are documents which have
10   information about minors’ health and developmental progress, as well as other
11   personally private information.
12         Plaintiff is not aware of any need for public access to these documents which
13   include minors’ personal information. Plaintiff believes that any right to public
14   access to these documents is outweighed by the minors’ private interests. Plaintiff
15   respectfully requests that the Court find that there is compelling reason to allow all
16   requested documents to be filed under seal in their entirety, grant Plaintiff’s
17   Motion, and issue an order allowing Plaintiff to file the subject exhibits under seal.
18
19   Dated: December 31, 2018                    WEISSBURG LAW FIRM
20                                               Diane B. Weissburg
21                                               DIANE B. WEISSBURG
22
                                                 Attorney for Plaintiff
23
24
25
26
27
28


                                                    3
                              Motion to File Under Seal   5:15-cv-04933-BLF
           Case 5:15-cv-04933-BLF Document 98 Filed 12/31/18 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2
     I certify that on 12/31/18, a copy of PLAINTIFF’S ADMINISTRATIVE MOTION
 3
     TO FILE UNDER SEAL; DECLARATION OF DIANE B. WEISSBURG, ESQ.
 4
     IN SUPPORT; AND [PROPOSED] ORDER TO MOTION TO FILE UNDER
 5
     SEAL was served by e-mail on the following attorney in charge for Defendants
 6
     Santa Clara County Department of Social Services, et al:
 7
     Stephen H. Schmid
 8   Office of the County Counsel
 9   stephen.schmid@cco.sccgov.org
10
     I certify that on December 31, 2018, a copy of PLAINTIFFS’ UNREDACTED
11   DOCUMENTS PROPOSED TO BE FILED UNDER SEAL was served by US
12   mail on the following attorney in charge for Defendants Santa Clara County
     Department of Social Services, et al:
13
14   Stephen H. Schmid
     Office of the County Counsel
15
     70 West Hedding Street, East Wing, Ninth Floor
16   San Jose, CA 95110-1770
17
18
     Dated: 12/31/18
19
20
                                                  Diane B. Weissburg
21
                                                  DIANE B. WEISSBURG
22
     ///
23
     ///
24
     ///
25
26
27
28


                                                     4
                               Motion to File Under Seal   5:15-cv-04933-BLF
